Exhibit 10.5

[whexhibit10-7x1x1.jpg]                   
125 South Wacker Drive, Suite 2600
Chicago, IL 60606
312/782-6800

July 20, 2007

Via Hand-Delivery
Mr. Mark Funasaki
Whitehall Jewelers, Inc.
125 S. Wacker Drive, Suite 2600
Chicago, IL 60606

Bonus Award Agreement

Dear Mark:

     Whitehall Jewellers, Inc. (the “Company”) hereby grants to you the
following bonus award, which shall be subject to the terms and conditions of
this letter agreement (the “Agreement”), effective as of July 19, 2007 (the
“Effective Date”). In consideration of the premises and mutual covenants herein
and for other good and valuable consideration, the parties agree as follows:

1. Bonus Amount. Upon consummation of the reverse merger with a subsidiary of
BTHC VII, Inc., subject to the terms and conditions of this Agreement, you shall
be eligible to receive bonuses from the Company (each, a “Bonus”) equal to an
aggregate amount of $100,000 (the “Total Bonus Amount”).

2. Payment of Bonus. Provided you are employed by the Company on each date such
payments are made, you shall be eligible to receive Bonuses as follows:

     (a) December 31, 2008 Payment: On the next regular payroll date following
December 31, 2008, you shall receive a lump-sum payment equal to 52% of the
Total Bonus Amount, less applicable withholdings for federal, state and local
taxes (the “December 31, 2008 Payment”).

     (b) Monthly Bonus Payments: On the next regular payroll date following the
final day of each month after December 31, 2008, you shall receive an amount
equal to 1/48th of the Total Bonus Amount, less applicable withholdings for
federal, state and local taxes (each, a “Monthly Bonus Payment”), until such
time as you have received Bonuses in the aggregate under this Agreement of a
gross amount equal to the Total Bonus Amount.

     (c) Change in Control: Notwithstanding the foregoing, if a Change in
Control (as defined below) occurs prior to the payment of the Total Bonus Amount
hereunder, subject to your continued employment with the Company or its
subsidiaries through the date of such


--------------------------------------------------------------------------------



Change in Control, you shall be entitled to receive an amount equal to (x) the
Total Bonus Amount less (y) all bonus payments received hereunder, less
applicable withholdings for federal, state and local taxes, payable within 30
days following the date of such Change in Control.

     “Change in Control” shall mean (i) the sale of all or substantially all of
the Company’s assets, (ii) the sale of all or substantially all of the shares of
issued and outstanding capital stock of the Company, or (iii) the merger,
consolidation or reorganization of the Company into or with another corporation
or other legal person; provided, however, no sale of all or substantially all of
the issued and outstanding shares, merger, consolidation, reorganization, sale
or transfer (or any other transaction) shall constitute a “Change in Control”
if, immediately following such sale of all or substantially all of the issued
and outstanding shares, merger, consolidation, reorganization, sale or transfer
(or any other transaction), Prentice Capital Management, LP (“Prentice”),
Holtzman Opportunity Fund, L.P. (“Holtzman”) and/or their respective affiliates
shall continue to beneficially own (as determined in accordance with Rule 13d-3
under the Securities Exchange Act of 1934, as amended) a majority of the
outstanding voting securities of the Company or the surviving corporation, as
applicable (or the parent corporation in the event of a merger of the Company
with and into a subsidiary of another corporation); provided, further, the
merger of a wholly-owned subsidiary of Globalwise Investments, Inc. with and
into the Company shall not constitute a “Change in Control”. For the purposes of
this Paragraph 2(c) “substantially all of the Company’ assets” is defined as 50%
or more of the total dollar value of all of the Company’s assets and
“substantially all of the shares” is defined as 50% or more of the total shares
of the capital stock of the Company issued and outstanding. If an event occurs
while you are employed by the Company which qualifies as a Change in Control
under this Section 2(c), but does not qualify as a Change in Control under
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), the
Total Bonus Amount will be considered vested, but payment will be made according
to the schedule set forth in Paragraphs 2(a) and 2(b) above, except in the event
of your subsequent (i) termination without Cause (as such term is defined in
your employment agreement with the Company), (ii) voluntary resignation, (iii)
death, or (iv) Disability (as such term is defined in your employment
agreement), in which case the Total Bonus Payment less any amounts paid under
Paragraphs 2(a) and 2(b) shall be paid upon your termination without Cause,
voluntary resignation, death or Disability, unless you are a “specified
employee” as defined in Section 409A of the Code, in which case such payment
shall be made in a lump-sum, six (6) months following the date of your
termination without Cause, voluntary resignation, death or Disability.

3. Termination of Employment, Voluntary Resignation, Death or Permanent
Disability. Notwithstanding anything contained in Section 2 to the contrary, if
your employment with the Company is terminated for Cause, your right to receive
any payments hereunder shall terminate, and this Agreement shall terminate
without payment of consideration, and shall be null and void and of no force or
effect. Notwithstanding anything contained in Section 2 to the contrary, in the
event: (i) your employment is terminated by the Company without Cause; (ii) of
your voluntarily resignation from the Company; (iii) of your death or (iv) of
your Disability, you (or your heirs, executors and administrators) shall receive
the payments set forth in subsections (a) through (f) below:

     (a) If such termination of employment without Cause occurs prior to
December 31, 2008, an amount equal to the December 31, 2008 Payment multiplied
by a fraction, (1) the


 

-2-

 


--------------------------------------------------------------------------------



numerator of which is (x) the number of full months that have elapsed from the
Effective Date through the date your employment terminates, plus (y) six (6),
and (2) the denominator of which is the number of months from the Effective Date
through December 31, 2008, payable in accordance with Paragraph 2(a), above.
Notwithstanding the foregoing, if you are a “specified employee” of the Company,
as such term is defined in Section 409A of the Code, such payment shall be made
no earlier than six (6) months following the date your employment terminates.

     (b) If such termination of employment without Cause occurs after December
31, 2008, an amount equal to the lesser of (x) six (6) multiplied by the Monthly
Bonus Payment and (y) the remainder of the unpaid Total Bonus Amount, payable in
six (6) equal monthly installments. Notwithstanding the foregoing, to the extent
you are a “specified employee” as defined in Section 409A of the Code, such
payment will be made in a lump-sum, six (6) months following the date your
employment terminates.

     (c) Upon your voluntary resignation, death or Disability prior to December
31, 2008, an amount equal to the December 31, 2008 Payment multiplied by a
fraction, (1) the numerator of which is the number of full months that have
elapsed from the Effective Date through the date of your resignation, death or
Disability, and (2) the denominator of which is the number of months from the
Effective Date through December 31, 2008, payable in accordance with Paragraph
2(a), above. Notwithstanding the foregoing, if you are a “specified employee” of
the Company, as such term is defined in Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), such payment shall be made no earlier
than six (6) months following the date your employment terminates.

     (d) Upon your voluntary resignation, death or Disability after December 31,
2008, an amount equal to any previously accrued but unpaid Monthly Bonus Payment
for any full month from January 1, 2009 through the date of your voluntary
resignation, death or Disability.

     The Company shall have no obligation to make the payments set forth in this
Paragraph 3, following the termination of your employment in the event you
breach any restrictive covenant made in favor of the Company to which your are
subject which survives the termination of your employment with the Company.

4. Miscellaneous Provisions.

     (a) Amendments and Waivers: The provisions of this Agreement may not be
amended, modified, supplemented or terminated, and waivers or consents to
departures from the provisions hereof may not be given, without the written
consent of each of the parties hereto. Notwithstanding anything herein to the
contrary, the Company may amend this Agreement at any time, retroactively or
otherwise, without your consent, if necessary or desirable to comply with
Section 409A of the Code, and regulations and other guidance of general
applicability that are issued thereunder provided, that, there is no economic
detriment to you.

     (b) Successors and Assigns: This Agreement shall inure to the benefit of
and be binding upon the parties hereto and their respective heirs, successors
and permitted assigns. You may not assign this Agreement or any rights or
obligations under this Agreement without the prior written consent of the
Company. The Company may assign its rights, together with its


 

-3-

 


--------------------------------------------------------------------------------



obligations, to another entity which will succeed to all or substantially all of
the assets and business of the Company, to the extent rights and obligations of
the Company remain outstanding following any such transaction.

     (c) Counterparts. This Agreement may be executed in two or more
counterparts, each of which, when so executed and delivered, shall be deemed to
be an original, but all of which counterparts, taken together, shall constitute
one and the same instrument.

     (d) Severability. In the event that any one or more of the provisions,
paragraphs, words, clauses, phrases or sentences contained herein, or the
application thereof in any circumstances, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision, paragraph, word, clause, phrase or
sentence in every other respect and of the other remaining provisions,
paragraphs, words, clauses, phrases or sentences hereof shall not be in any way
impaired, it being intended that all rights, powers and privileges of the
parties hereto shall be enforceable to the fullest extent permitted by law.

     (e) Governing Law; Jurisdiction; Jury Trial. This Agreement shall be
governed by and construed in accordance with the laws of the State of Illinois,
without giving effect to the conflict of laws principles thereof. Each of the
parties hereto hereby irrevocably and unconditionally agrees that any action,
suit or proceeding, at law or equity, arising out of or relating to this
Agreement or any agreements or transactions contemplated hereby shall only be
brought in any federal court of the Northern District of New Illinois or any
state court located in Cook County, State of Illinois. Each party hereby
irrevocably and unconditionally consents to the service of process of any of the
aforementioned courts. THE PARTIES HERETO HEREBY WAIVE, TO THE EXTENT PERMITTED
BY APPLICABLE LAW, TRIAL BY JURY IN ANY LITIGATION IN ANY COURT WITH RESPECT TO,
IN CONNECTION WITH, OR ARISING OUT OF THIS AGREEMENT OR THE VALIDITY,
INTERPRETATION OR ENFORCEMENT HEREOF.

     (f) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
representations, warranties, covenants or undertakings relating to such subject
matter, other than those set forth or referred to herein. This Agreement
supersedes all prior agreements and understandings between the parties hereto
with respect to such subject matter.

     (g) No Employment or Service Contract. Nothing in this Agreement shall
confer any right to continue your relationship with the Company, nor shall it
give you the right to be retained in the employ of the Company or interfere with
or otherwise restrict in any way the rights of the Company, which rights are
hereby expressly reserved, to terminate your employment at any time for any
reason.

     (h) Set-off. The Company's obligation to pay the amounts provided and to
make the arrangements provided hereunder shall be subject to set-off,
counterclaim or recoupment of amounts owed by you to the Company or its
subsidiaries and affiliates.


 

-4-

 


--------------------------------------------------------------------------------



     (i) Construction. The parties acknowledge that each of them has had the
benefit of legal counsel of its own choice and has been afforded an opportunity
to review this Agreement with its legal counsel and that this Agreement shall be
construed as if jointly drafted by the parties.

     Please sign the enclosed copy of this Agreement confirming your agreement
to the above terms.

  Sincerely,       WHITEHALL JEWELERS, INC.       /s/ Edward A. Dayoob   Name:
Edward Dayoob   Title: President & CEO



Agreed and Accepted       /s/ Mark Funasaki   Name: Mark Funasaki  





 

-5-

 


--------------------------------------------------------------------------------